 

 EXHIBIT 10.7.2  Second Amendment to  Second Amended and Restated Revolving Loan
Agreement  

 
Second Amendment to Second Amended and Restated Revolving Loan Agreement




This Second Amendment to the Second Amended and Restated Revolving Loan
Agreement (the “Amendment”), dated as of December 31, 2007, is entered into by
and between Union Carbide Corporation, a New York corporation (the “Lender”) and
The Dow Chemical Company, a Delaware corporation (the “Borrower”) effective as
of August 1, 2009.


WHEREAS, the Lender and the Borrower are parties to the Second Amended and
Restated Revolving Loan Agreement dated as of November 1, 2005 and amended by
the First Amendment dated the 31st day of December 2007 (the “Loan Agreement”);


WHEREAS, the Lender and the Borrower wish to increase the Commitment Amount, and
to change the Interest Rate, both as defined in the Loan Agreement;


NOW, THEREFORE, in view of the following terms and conditions and for other good
and valuable consideration to the receipt and sufficiency whereof is hereby
acknowledged, the parties agree as follows:


1.             To add the following Definition to the Loan Agreement as 1.14:


“TDCC Reference Rate” means the interest rate established for intercompany
financing transactions by the Corporate Treasury Department of The Dow Chemical
Company (Borrower).  This rate is set to LIBOR plus 280 basis point as of the
effective date of this Amendment, any future changes to this rate will be
effective if agreed between the Lender and the Borrower in writing.”


 
2.
Paragraph 2.1 of the Loan Agreement is hereby deleted and replaced as follows:



 
2.1
Advances



The Lender agrees, on the terms and conditions stated in this Agreement, to make
advances to the Borrower (the “Advance(s)”) in an aggregate outstanding amount
not to exceed $6,000,000,000 (Six Billion U.S. Dollars) (the “Commitment”)
during the period from the Effective Date to the Maturity Date.  The amount of
Advances outstanding from time to time under this Agreement is referred to as
the “Loan”.  The amount of Advances repaid pursuant to Section 2.4(d) below
prior to the Maturity Date, may be reborrowed subject to the limitations
contained in this Agreement.


3.             Paragraph 2.3(a) of the Loan Agreement is hereby deleted and
replaced as follows:


2.3                 Interest


 (a)           The Loan bears interest from day to day at an interest rate per
annum (the “Interest Rate”) equal to the lesser of:


 
(i)
The TDCC Reference Rate minus 12.5 basis points; and



 
(ii)
The maximum rate allowable by law.



Interest accrues on unpaid principal amount of each Advance from the date each
Advance is made to the date such Advance is payable in accordance with
Section 2.4.


 
4.
Lender and Borrower expressly confirm that all amounts previously loaned by
Lender to Borrower pursuant to the Loan Agreement (including those loaned in
excess of the prior Commitment of Four Billion U.S. Dollars ($4,000,000,000) are
deemed loaned hereunder.



 
5.
No Other Amendment or Waiver. Except as expressly amended by this Amendment, the
Loan Agreement remains in full force and effect in accordance with its terms.


 
29

--------------------------------------------------------------------------------

 
 
 
6.
Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed will be deemed to be an original
and all of which taken together will constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are attached to
the same document.



 
7.
Governing Law.  This Amendment and the rights and obligations of the parties to
this Amendment will be governed by and construed and interpreted in accordance
with the laws of the State of New York.



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives.




THE DOW CHEMICAL COMPANY
 
UNION CARBIDE CORPORATION





By:
/s/ ANDREAS UNTERSTE
 
By:
/s/ EUDIO GIL
Name:
     Andreas Unterste
 
Name:
     Eudio Gil
Title:
     Director of Financial Operations,
 
Title:
     Chief Financial Officer,
 
     Compliance and Technology
   
     Vice President and Treasurer


 
30

--------------------------------------------------------------------------------

 
